 
 
I 
111th CONGRESS
1st Session
H. R. 1233 
IN THE HOUSE OF REPRESENTATIVES 
 
February 26, 2009 
Mr. Paul (for himself, Mrs. Bachmann, Mrs. Blackburn, Mr. Burton of Indiana, Mr. Miller of Florida, Mr. Terry, Mr. Franks of Arizona, Mr. McCotter, and Mr. McClintock) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit any Federal official from expending any Federal funds for any population control or population planning program or any family planning activity. 
 
 
1.Short titleThis Act may be cited as the Taxpayers’ Freedom of Conscience Act of 2009.
2.Prohibition against Federal funding for population controlNo Federal official may expend any Federal funds for any population control or population planning program or any family planning activity (including any abortion procedure), irrespective of whether such program or activity is foreign or domestic. 
 
